United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.W., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1897
Issued: February 26, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 12, 2013 appellant, through counsel, filed a timely appeal of a July 11, 2013
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly terminated appellant’s compensation
benefits effective February 24, 2012 on the grounds that she no longer had any residuals or
disability causally related to her accepted employment-related injury; (2) whether she had any
continuing employment-related residuals or disability after February 24, 2012.
On appeal, counsel contends that OWCP’s decision was contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On December 22, 2008 appellant, then a 49-year-old contact representative, filed a
traumatic injury claim alleging that on December 17, 2008 she sustained injuries to her shins,
ankles, legs, back, left hip and right hand as the result of falling down six steps. He stopped
work on December 17, 2008 and returned to full-duty work on February 24, 2009. On
January 21, 2010 OWCP accepted the claim for cervical, thoracic and lumbar strain and sprain,
bilateral trapezius sprain and strain; left shoulder sprain and strain, left knee sprain and strain;
and right thumb strain and sprain.
Following the acceptance of her claim OWCP referred appellant for a second opinion
evaluation with Dr. Robert Allen Smith, a Board-certified orthopedic surgeon. In a February 18,
2010 report, Dr. Smith concluded that appellant’s accepted soft tissue sprains and strains had
resolved based on the lack of any objective findings on physical examination. He noted that
appellant stopped work on the date of injury, returned to her regular work on February 24, 2009
and then stopped work two weeks ago due to complaints of her body aching. A physical
examination revealed no cervical or back atrophy, deformity, spasms or trigger points and
normal trapezial muscles. There was no evidence of ongoing shoulder soft tissue sprain or
internal derangement. There was no evidence of left knee internal derangement or evidence of
right thumb sprain or strain. Appellant’s left knee range of motion was satisfactory with no
instability. Lastly, Dr. Smith reported a normal neurologic examination.
On March 5, 2010 appellant filed a claim for a recurrence of disability beginning
January 29, 2010.
On March 9, 2010 OWCP proposed termination of medical benefits based upon
Dr. Smith’s opinion.
In a March 23, 2010 report, Dr. Brian Walsh, a treating Board-certified osteopathic
family practitioner, noted the employment injury and medical history. Diagnoses included
lumbar, cervical and thoracic sprain/strains; left medial meniscus tear; bilateral lumbar
radiculopathy; diffuse bulging lumbar disc; left knee sprain/strain and bilateral trapezius
sprain/strain. A review of a February 9, 2010 lumbar magnetic resonance imaging (MRI) scan
showed L3-4 grade 1 retrolisthesis; L5-S1 disc bulge with hypertrophic disc disease; L3-4 broadbased disc protrusion with severe bilateral formina narrowing; and L2-3 broad-based disc bulge.
Dr. Walsh diagnosed a left knee posterior horn medial meniscus tear based upon review of a
January 26, 2009 MRI scan. Physical examination findings on March 23, 2010 revealed
moderate paravertebral lumbar muscle spasm, pain on flexion and extension; limited range of
motion; positive straight leg raising bilaterally at 60 degrees; and slight swelling and tenderness
on palpation of the left knee. Dr. Walsh reviewed Dr. Smith’s report and disagreed with his
conclusion that appellant was capable of returning to full-duty work with no restrictions. In
support of his conclusion, he referred to examination findings and significant objective study
findings. Dr. Walsh attributed appellant’s injuries to the accepted December 17, 2008
employment incident.
On April 22, 2010 OWCP referred appellant to Dr. William C. Hamilton, a Boardcertified orthopedic surgeon, to resolve the conflict in medical opinion between Drs. Smith and

2

Walsh on the issue of whether appellant’s accepted conditions had resolved. In his May 1, 2010
report, Dr. Hamilton related that at the time of his physical examination there was no evidence of
any residual musculoskeletal injury. Thus, he concurred with Dr. Smith’s opinion that appellant
no longer had any residuals or disability due to her accepted December 18, 2008 employment
injury. He stated that he believed appellant was unconsciously embellishing her complaints and
recommended treatment for her depression or anxiety reaction.
By decision dated July 1, 2010, OWCP denied appellant’s claim for a recurrence
beginning January 29, 2010.
By decision dated July 6, 2010, OWCP finalized the terminaton of appellant’s
compensation benefits effective June 30, 2010.
In correspondence dated July 7, 2010, appellant’s counsel requested a telephonic hearing
before an OWCP hearing representative on the denial of her recurrence claim.
By decision dated September 15, 2010, OWCP’s hearing representative found the case
was not in posture for review and vacated the July 1, 2010 decision. It found that clarification
was required from Dr. Smith on the issue of whether appellant’s accepted employment condition
had materially worsened on and after January 29, 2010.
In a supplemental March 23, 2011 report, Dr. Hamilton stated that there was no evidence
of any musculoskeletal problems due to the accepted December 17, 2008 employment injury at
the time he examined appellant on May 1, 2010. He related that from a musculoskeletal
viewpoint appellant had no disability or residuals at the time of his examination. With respect to
whether appellant’s injury-related condition had worsened or changed on January 29, 2010,
Dr. Hamilton reiterated that there was no objective evidence of any residual musculoskeletal
injury at the time of his evaluation.
By decision dated April 5, 2011, OWCP finalized the termination of appellant’s
compensation effective June 30, 2010. It also found that she was not entitled to recurrent
compensation for wage-loss compensation.
On April 27, 2011 appellant’s counsel requested a telephonic hearing, which was held on
August 9, 2011.
By decision dated October 26, 2011, OWCP’s hearing representative found
Dr. Hamilton’s opinion insufficiently rationlized on the issues of whether appellant continued to
have residuals of her accepted employment injury. She affimed the denial of appellant’s claim
for a recurrence of disability, but remanded for consideration of whether appellant continued to
have residuals due to her accepted employment injuries. OWCP’s hearing representative
instructed OWCP on remand to refer appellant for an examination with a new impartial medical
examiner.
On December 7, 2011 OWCP referred appellant to Dr. Richard G. Schmidt, a Boardcertified orthopedic surgeon, to resolve the conflict in the medical opinion evidence regarding
the cause and extent of appellant’s impairment and residuals due to her accepted December 17,
2008 employment injury.
3

In a January 11, 2012 report, Dr. Schmidt, based upon a review of the medical records,
statement of accepted facts and physical examination, concluded that appellant no longer had any
residuals or disability from her accepted cervical strain, umbar sprain, thoracic sprain, left
shoulder sprain, left knee sprain, right thumb sprain and bilateral trapezial sprain. A physical
examination revealed no cervical spasm or tenderness, nontender lumbar, thoracic, trapezial and
shoulder muscles and full bilateral overhead range of motion. An examination of the left knee
showed no subjective or clinical evidence of any meniscal tearing, normal patellar flexion and
extension and no evidence of any lateral or medial instability. Dr. Schmidt explained that there
was no evidence of any sprains or strains based on a normal clinical examination.
By decision dated February 24, 2012, OWCP terminated appellant’s wage-loss
compensation and medical benefits effective that day.
In a March 26, 2012 letter, appellant’s counsel requested a telephonic hearing before an
OWCP hearing representative, which was held on July 6, 2012.
By decision dated August 15, 2012, OWCP’s hearing representative affirmed the
February 24, 2012 decision.
In a September 6, 2012 letter, appellant’s counsel requested reconsideration on the
termination of appellant’s compensation benefits and submitted the following report in support
of her request.
In a July 30, 2012 report, Dr. Gary R. Salzman, an examining osteopath, opined that
appellant continued to have residuals of her accepted December 17, 2008 employment injury. A
physical examination revealed decreased lumbar forward flexion, paravertebral muscle spasm in
L1-5, pain with extension and flexion and positive straight leg raising at 30 degrees.
Dr. Salzman reported left knee pain on extension and flexion. He diagnosed lumbar disc
radiculopathy, left knee derangement, constant back pain, lumbar disc herniation which he
attributed to the December 17, 2008 employment injury. Dr. Salzman found that appellant was
disabled and sustained permanent lumbar damage as a result of falling down the steps on
December 17, 2008.
By decision dated July 11, 2013, OWCP denied modification.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits.2 After it has determined that an
employee has disability causally related to his or her federal employment, OWCP may not
terminate compensation without establishing that the disability has ceased or that it is no longer

2

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

related to the employment.3 OWCP’s burden of proof includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.5 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.6
Section 8123(a) of FECA provides in pertinent part: if there is disagreement between the
physician making the examination for the United States and the physician of the employee, the
Secretary shall appoint a third physician who shall make an examination.7 Where a case is
referred to an impartial medical specialist for the purpose of resolving a conflict, the opinion of
such specialist, if sufficiently well rationalized and based on a proper factual and medical
background must be given special weight.8
In a situation where OWCP secures an opinion from an impartial medical examiner for
the purpose of resolving a conflict in the medical evidence and the opinion from such examiner
requires clarification or elaboration, OWCP has the responsibility to secure a supplemental
report from the examiner for the purpose of correcting the defect in the original opinion. If the
specialist is unwilling or unable to clarify and elaborate on his or her opinion, the case should be
referred to another appropriate impartial medical specialist.9
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for cervical, thoracic and lumbar strain and sprain,
bilateral trapezius sprain and strain; left shoulder sprain and strain, left knee sprain and strain;
and right thumb strain and sprain. It terminated her compensation benefits effective February 24,
2012 based upon the opinion of Dr. Schmidt, an impartial medical examiner, who concluded that
appellant’s accepted employment injuries had resolved. The issue on appeal is whether OWCP
met its burden in terminating appellant’s compensation benefits.
The initial medical conflict between the opinions of Dr. Walsh, appellant’s treating
physician, and the second opinion physician, Dr. Smith, was whether appellant’s accepted
conditions had resolved. Dr. Hamilton was selected to resolve the medical conflict. On
September 15, 2010 an OWCP hearing representative requested clarification from Dr. Hamilton
3

I.J., 59 ECAB 524 (2008); Elsie L. Price, 54 ECAB 734 (2003).

4

See J.M., 58 ECAB 478 (2007); Del K. Rykert, 40 ECAB 284 (1988).

5

T.P., 58 ECAB 524 (2007); Kathryn E. Demarsh, 56 ECAB 677 (2005).

6

Kathryn E. Demarsh, id.; James F. Weikel, 54 ECAB 660 (2003).

7

5 U.S.C. § 8123(a); R.C., 58 ECAB 238 (2006); Darlene R. Kennedy, 57 ECAB 414 (2006).

8

V.G., 59 ECAB 635 (2008); Sharyn D. Bannick, 54 ECAB 537 (2003); Gary R. Sieber, 46 ECAB 215 (1994).

9

See Phillip H. Conte, 56 ECAB 213 (2004); Guiseppe Aversa, 55 ECAB 164 (2003).

5

on the issue of whether appellant’s condition had materially worsened on and after
January 29, 2010. In a March 23, 2011 supplemental report, Dr. Hamilton noted that appellant
had no disability or residuals at the time of his examination. By decision dated October 26,
2011, an OWCP hearing representative found Dr. Hamilton’s report to be insufficiently
rationalized regarding continuing disability and remanded the case to OWCP for referral to a
new impartial medical examination.
Dr. Schmidt conducted the second impartial medical examination and; in a January 11,
2012 report, found no objective evidence of strains or sprains and no subjective evidence of any
residuals. Thus, he concluded that appellant’s accepted employment injuries had resolved
without residuals. The Board finds that OWCP’s determination that appellant’s cervical strain,
lumbar sprain, thoracic sprain, left shoulder sprain, left knee sprain, right thumb sprain and
bilateral trapezial sprain had resolved by February 24, 2012 is supported by the well-rationalized
medical opinion of Dr. Schmidt whose conclusion that appellant no longer had any work-related
residuals, was supported by his examination of appellant, his review of the record and appellant’s
work history.10 Thus, Dr. Schmidt’s report constitutes the special weight of the medical
evidence.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden to prove any continuing disability causally related to her accepted injury shifted to
appellant.11
ANALYSIS -- ISSUE 2
The Board finds that appellant has not established any continuing residuals of her
accepted condition on or after February 24, 2012.
After the termination of benefits on February 24, 2012 appellant’s counsel requested
reconsideration and submitted a July 30, 2012 report from Dr. Salzman who opined that
appellant continued to have residuals of her accepted December 17, 2008 employment injury and
reported diagnoses of lumbar disc radiculopathy, left knee derangement, constant back pain and
lumbar disc herniation. However, Dr. Salzman provided no medical reasoning explaining how
these diagnosed conditions were causally related to the accepted work incident. None of these
conditions had been accepted by OWCP. The Board has found that vague and unrationalized
medical opinions on causal relationship have little probative value.12 For this reason, this
evidence is not sufficient to create a conflict in the medical opinion evidence with Dr. Schmidt’s

10

Richard O Brien, 53 ECAB 234 (2001).

11

See Joseph A. Brown, Jr., 55 ECAB 542 (2004); Manuel Gill, 52 ECAB 282 (2001).

12

Jimmie H. Duckett, 52 ECAB 332 (2001).

6

opinion13 or to meet appellant’s burden of proof. Consequently, appellant did not establish that
he had any employment-related condition or disability after February 24, 2012.
While appellant’s counsel argues the decision is contrary to fact and law, the medical
evidence fails to support any residuals or disability due to the accepted conditions.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP properly terminated appellant’s compensation benefits. The
Board further finds that appellant has failed to meet her burden of proof in establishing any
continuing disability or medical residuals on or after February 24, 2012 causally related to the
accepted employment conditions.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 11, 2013 is affirmed.
Issued: February 26, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

See Michael Hughes, 52 ECAB 387 (2001); Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992); Dorothy
Sidwell, 41 ECAB 857 (1990).

7

